Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States concerning the merchandise referred to herein, as follows:
1. Said merchandise consists of binoculars and leather carrying cases which, in JOHN P. BERBER & CO., INC. v. UNITED STATES, C. D. 1519, this Court held to be subject to appraisement separately according to the value of each class of articles.
2. At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers, in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, is as follows in U. S. currency, net packed, there being no higher foreign value for such or similar merchandise:
100 pcs. 6 x 15 Binoculars with Cases
Binoculars — each_$5. 10
Carrying Cases — each_ . 50
200 pcs. 6 x 15 Binoculars with Cases
Binoculars — each_$4. 50
Carrying Cases — each_ . 50
3. The above reappraisement is abandoned as to all merchandise not listed herein, and said reappraisement may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows, net packed:
100 pcs. 6 x 15 binoculars with cases
Binoculars — each_$5. 10
Carrying cases — each_ 0. 50
200 pcs. 6 x 15 binoculars with cases
Binoculars — each_$4. 50
Carrying cases — each_ 0. 50
*518The appeal haying been abandoned insofar as it relates to all other merchandise, to that extent it is hereby dismissed.
Judgment will be entered accordingly.